             Case 2:21-cv-00994-WSH Document 1 Filed 07/27/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                     :
 JAMES RAMSEY,                                       :            2:21-cv-994
                                                         Case No. ________________
                                                     :
                            Plaintiff,               :
          vs.                                        :
                                                     :
 MIDLAND CREDIT MANAGEMENT, INC.,                    :
                                                     :
                                                     :
                            Defendant.               :
                                                     :

                                         NOTICE OF REMOVAL

        Defendant, Midland Credit Management, Inc. (“Defendant” or “Midland”), by and through

its undersigned counsel, hereby files this Notice of Removal pursuant to 28 U.S.C. §1441(a). The

grounds for this removal are set forth as follows:

        1.      On or about June 22, 2021, Plaintiff, James Ramsey (the “Plaintiff”), filed a

Complaint in the Court of Common Pleas of Allegheny County, Pennsylvania entitled James

Ramsey v. Midland Credit Management, Inc., at Docket Number GD-21-003772 (the “State Court

Action”).

        2.      Pursuant to § 1446(a), a copy of the Complaint, which constitutes copies of all

“process, pleadings, and orders” in the State Court Action is attached hereto as Exhibit 1. Please

note that the Complaint includes a Confidential Document Form under 204 Pa.Code §213.81 that

was submitted by Plaintiff in connection with the Complaint. The Confidential Document Form

is being provided as part of Exhibit 1. The corresponding Exhibit of the Complaint that was filed

with the Confidential Document Form, namely, Exhibit D, has been fully redacted out of an

abundance of caution.




158411.01319/126411753v.1
             Case 2:21-cv-00994-WSH Document 1 Filed 07/27/21 Page 2 of 4




        3.      Plaintiff’s Complaint alleges that Midland violated the Fair Debt Collection

Practices Act, 15 U.S.C. §1692, et seq. (hereinafter, the “FDCPA”), in connection with Midland’s

alleged efforts to collect certain debt owed by Plaintiff.

        4.      Plaintiff’s action is a civil action over which this Court has original jurisdiction

under 28 U.S.C. §1331 and is one which may be removed to this Court by Defendant pursuant to

the provisions of 28 U.S.C. §1441(a) because the Complaint alleges violations against Defendant

under the FDCPA.

        5.      This Notice of Removal is being timely filed within thirty (30) days of receipt of

the Complaint on June 28, 2021 as required by 28 U.S.C. §1446(b).

        6.      Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal is being served

upon Plaintiff and a copy is being filed with the Prothonotary for the Court of Common Pleas of

Allegheny County, Pennsylvania.

        7.      A copy of the Notice of Filing of Notice of Removal, which is being filed with the

clerk of the state court in which the action is pending (and which will be served on Plaintiff’s

counsel pursuant to 28 U.S.C. § 1446(d)), is attached hereto as Exhibit 2.

        8.      This Court is part of the “district and division” embracing the place where the

Complaint was filed—Allegheny County, Pennsylvania—and so this Court is the proper venue for

purposes of removal. 28 U.S.C. § 1446(a).

        9.      This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See 28 U.S.C. §

1446(a).

        10.     If Plaintiff seeks to remand this case, or this Court considers remand sua sponte,

Defendant respectfully requests the opportunity to submit such additional argument or evidence in

support of removal as may be necessary.


                                                  2
158411.01319/126411753v.1
           Case 2:21-cv-00994-WSH Document 1 Filed 07/27/21 Page 3 of 4




        WHEREFORE, Midland Credit Management, Inc., respectfully requests that this action

be removed to the United States District Court for the Western District of Pennsylvania.


                                            Respectfully submitted,

                                            BLANK ROME, LLP


Dated: July 27, 2021
                                            Michael P. Trainor, Esq., Attorney ID No. 209299
                                            Jonathan F. Ball, Esq,, Attorney ID No. 59420
                                            One Logan Square – 130 N. 18th Street
                                            Philadelphia, PA 19103
                                            Tel. (215) 569-5607
                                            Fax (215) 501-5769
                                            Email: jfball@blankrome.com
                                            Counsel for Midland Credit Management, Inc.




                                                3
158411.01319/126411753v.1
           Case 2:21-cv-00994-WSH Document 1 Filed 07/27/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I, Jonathan F. Ball, hereby certify that on this 27th day of July 2021, a true and correct copy
of the foregoing document was served upon the following individuals via electronic and regular
mail.

                               J.P. Ward & Associates, LLC
                               Joshua Ward, Esq.
                               Jordan Kurth, Esq.
                               Kyle Steenland, Esq.
                               The Rubicon Building
                               201 South Highland Avenue, Suite 201
                               Pittsburgh, PA 15206
                               jward@jpward.com
                               jkurth@jpward.com
                               ksteenland@jpward.com
                               Counsel for Plaintiff



                                               Jonathan F. Ball




                                                  4
158411.01319/126411753v.1
